PEARSON, J.

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DENINE PIERCE,                                  )
                                                )     CASE NO. 1:18CV543
               Plaintiff,                       )
                                                )
       v.                                       )     JUDGE BENITA Y. PEARSON
                                                )
NANCY A. BERRYHILL,                             )
ACTING COMMISSIONER OF                          )
SOCIAL SECURITY,                                )
                                                )     MEMORANDUM OF OPINION
               Defendant.                       )     AND ORDER



       An Administrative Law Judge (“ALJ”) denied Plaintiff Denine Pierce’s application for

supplemental security income (“SSI”) after a hearing in the above-captioned case. That decision

became the final determination of the Commissioner of Social Security when the Appeals

Council denied the request to review the ALJ’s decision. The claimant sought judicial review of

the Commissioner’s decision, and the Court referred the case to Magistrate Judge James R.

Knepp, II for preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and Local

Rule 72.2(b)(1). On May 2, 2019, the magistrate judge submitted a Report and Recommendation

(ECF No. 13) recommending that the Court affirm the Commissioner’s decision.

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. On May 15, 2019, Plaintiff filed a Response to the Report and

Recommendation (ECF No. 14), stating that Plaintiff will not be filing objections. Furthermore,

the Commissioner has not filed any objections, evidencing satisfaction with the magistrate
(1:18CV543)

judge’s recommendations. Any further review by this Court would be a duplicative and

inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984),

aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d 505

(6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

The decision of the Commissioner of Social Security is affirmed. Judgment will be entered in

favor of Defendant.



       IT IS SO ORDERED.


   May 31, 2019                                /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




                                                2
